Citation Nr: 0006725	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel









INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
the required military service to be eligible for VA benefits.  

The Board notes that in his substantive appeal, VA Form 9, 
received in December 1999, the appellant indicated that he 
desired a Travel Board Hearing.  However, the appellant's 
hearing was before a local Hearing Officer.  Subsequent to 
the hearing, the appellant executed a statement, which 
indicates that he was satisfied with the hearing before the 
Hearing Officer and did not desire another hearing before a 
member of the Board.  


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant originally filed an application for VA benefits 
in 1963.  Of record at that time was an application for 
compensation or pension, dated in June 1963, in which the 
appellant reported service from August 1942 to December 1945.  
In 1964, the RO requested that the United States Army Records 
Center verify the appellant's service.  The RO provided the 
appellant's name, the alleged dates of service from August 
1942 to December 1945 and the reported service as a Private, 
Markings Fil. Am., Troops Infantry.  The written request also 
contained the following statement:  "1948 RR of 'S' Co, 
Pateros Unit, 1st Yay Regt., Markings Fil-American Grlas, 
lists one - BAUTISTA, Julian - Sgt."  In January 1964 the 
USA Records Center verified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  A hand written notation states, 
"Roster entry does not pertain."  

Accompanying the appellant's request to reopen his claim, 
dated in May 1998, was a Philippine Army document which 
stated that the appellant served in G Co. (Pateros Unit), 1st 
Yay Regt., MFAG, in the Army of the Philippines, with 
recognized service from May 1942 to August 1945, and carried 
as Sergeant on the Revised Reconstructed Guerilla Roster of 
1948.  The appellant also submitted a copy of a statement 
from the Manila, Philippines VARO, dated in January 1978, 
advising him that the United States Department of the Army 
showed that no change was warranted in their prior negative 
certification.  Additionally, the appellant provided a 
treatment record from Veterans Memorial Medical Center, 
showing he veteran was there in 1996.  

In November 1998, the RO received an "Affidavit" from the 
appellant, who reported that he served in the guerilla unit 
with the rank of Sergeant under the troop of General Agustin 
Marking and Colonel Yay Panlilio, otherwise known as MFAG.  

In his substantive appeal, VA Form 9, received in December 
1998, the appellant reported that he served as a Sergeant in 
G. Co. (Pateros Unit), 1st Yay Regt., MFAG and was inducted 
under the joint guerilla and American forces.  Further, he

In December 1998, the RO again requested that the service 
department verify the appellant's service.  The RO provided 
the appellant's full name, including his middle name, the 
alleged dates of service from May 1942 to August 1945, the 
date of birth of February 16, 1928, and the reported service 
in G Co. (Pateros Unit), 1st Yay Regt., MFAG.  In January 
1999, the United States Army Reserve Personnel Center 
(ARPERCEN) reported that no change was warranted in the prior 
negative certifications.  

At a personal hearing in March 1999, the appellant testified 
that he had qualifying military service.  He stated that 
during service he suffered hardships and after discharge went 
home to recuperate from an illness.  

Criteria

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Sarmiento v. Brown, 7 Vet. App. 80 (1994). 

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  Additionally, service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service department determination as 
to an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).





Analysis

The RO requested verification of the appellant's service on 
three separate occasions.  In these requests, the RO reported 
all of the identifying information regarding the appellant 
provided to the RO.  In January 1964 and January 1978, the 
United States Department of the Army Records Center reported 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Additionally, in January 1999 ARPERCEN reported that no 
change was warranted in the prior negative certifications.  
As noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on VA.  See Duro; Dacoron.

Additionally, ARPERCEN has stated that the records for each 
potential claimant are maintained in alphabetical order and 
that, unless the claimant reports personal data such as a 
name which is different from that previously provided in a 
request for service verification, there is no value in 
resubmitting a request for verification.  See Sarmiento.  In 
the December 1998 request the RO provided the appellant's 
full name, including his middle name.  The appellant has 
submitted no such additional information that would warrant 
another request for verification.  

The Board notes that the record contains a "Certification" 
from the Philippine Army has verifying the appellant's 
service as a Sergeant in G. Co (Pateros Unit), 1st Yay Regt., 
MFAG.  However, VA is not bound by Philippine Army 
determinations of service.  Additionally, although he has 
submitted a treatment record from the Veterans Memorial 
Medical Center, it is not a VA facility.  In any event, the 
Board again notes that the Court has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  See Duro; Dacoron.




Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a valid claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

